Exhibit 10.1

AMENDMENT NO. 1
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(Randall C. Stuewe)


This Amendment No. 1 to Amended and Restated Employment Agreement, dated as of
March 23, 2015 (this “Amendment No. 1”), is entered into by and among DARLING
INGREDIENTS INC, a Delaware corporation (f/k/a Darling International Inc.)
(“Employer” or the “Company”), and RANDALL C. STUEWE (the “Employee”), and
relates to that certain Amended and Restated Employment Agreement, dated as of
January 1, 2009 (the “Agreement”), between the Company and Employee. Capitalized
terms not defined herein shall have the meanings ascribed to them in the
Agreement.


RECITALS


WHEREAS, Section 17(a) of the Agreement provides that the Agreement may be
modified only by a written instrument duly executed by both parties to the
Agreement; and


WHEREAS, the Company and the Executive hereby specifically reference the
Agreement and indicate their desire to amend the Agreement to modify the terms
upon which the Executive may receive severance following a Change of Control,
and in particular to remove provisions permitting the Executive to resign for
any reason during a specified period following a Change of Control and to a
Gross-Up Payment related thereto.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows with respect to the Agreement:


AGREEMENT


1.    The definition of “Good Reason” contained in Section 10(c)(i) of the
Agreement shall be deleted in its entirety and replaced as follows:


(i)“Good Reason” shall mean, without the Employee’s consent, the occurrence of
any of the following events or actions, provided that no finding of Good Reason
shall be effective unless and until the Employee has provided the Employer,
within sixty (60) calendar days of becoming aware of the facts and circumstances
underlying the finding of Good Reason, with written notice thereof in accordance
with Section 17(d) below stating with specificity the facts and circumstances
underlying the finding of Good Reason and, if the basis is capable of being
cured by the Employer, providing the Employer with an opportunity to cure the
same within thirty (30) calendar days after receipt of such notice in accordance
with Section 17(d):


(1)    any material reduction in Employee’s Base Salary;












--------------------------------------------------------------------------------



 
(2)    assignment to Employee of substantial duties materially inconsistent with
Employee’s position as chief executive officer or experience, or demotion to a
lesser position;


(3)    any failure to nominate the Employee to the Board or removal of the
Employee from the Board (other than for cause or because of legal or regulatory
requirements);


(4)    Employer’s failure to pay or provide any amount of compensation or any
material benefit which is due, owing and payable pursuant to the terms hereof or
of any written plan, program, arrangement or policy of Employer;
 
(5)    a material increase in the indebtedness of Employer over Employee’s
objection;


(6)    any material change in the geographic location at which the Employee must
principally perform his duties for the Company, which, for purposes of this
Agreement, means the Employee’s permanent relocation to any office or location
which is located outside of the Dallas/Fort Worth metropolitan area; or


(7)    any action or inaction that constitutes a material breach by the Company
of this Agreement, including without limitation, any failure of the Company to
obtain an agreement from any successor of the Company to perform this Agreement
in accordance with this Agreement under Section 17(g).


2.    The first paragraph of Section 11(f) of the Agreement shall be deleted in
its entirety and replaced as follows:


If within twelve (12) months following a Change of Control, either Employer
terminates Employee’s employment during the Employment Period without Cause or
the Employee resigns for Good Reason (“Termination upon a Change of Control”),
Employer shall pay Employee:


3.    Section 13 shall be deleted in its entirety and replaced as follows:


13.    Adjustments to Payments.


(a)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Employer to
Employee or for Employee’s benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (the
“Payments”)

- 2 -

--------------------------------------------------------------------------------



would be subject to the excise tax imposed by Section 4999 (or any successor
provisions) of the Code, or any interest or penalty is incurred by Employee with
respect to such excise tax (such excise tax, together with any such interest and
penalties, is hereinafter collectively referred to as the “Excise Tax”), then
the Payments shall be reduced (but not below zero) if and to the extent that
such reduction would result in Employee retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income taxes and
the imposition of the Excise Tax), than if Employee received all of the
Payments. The Employer shall reduce or eliminate the Payments, by first reducing
or eliminating the portion of the Payments which are not payable in cash and
then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the determination.


(b)    All determinations required to be made under this Section 13, including
whether and when an adjustment to any Payments is required and, if applicable,
which Payments are to be so adjusted, shall be made by a nationally recognized
certified public accounting firm as may be designated by the Employer (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Employer and to Employee within fifteen (15) business days of the receipt of
notice from Employee that there has been or will be a Payment, or such earlier
time as is requested by the Employer. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, Employee shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Employer. If the
Accounting Firm determines that no Excise Tax is payable by Employee, it shall
furnish Employee with a written opinion that failure to report the Excise Tax on
Employee’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Employer and Employee.


4.    The last sentence of Section 17(j)(iv) of the Agreement shall be amended
in its entirety to read as follows:


Any tax gross-up payments under Sections 11(e)(iv) or 11(f)(iv) of this
Agreement (related to the payment of certain Cash Equivalent Payments for
continuation of certain benefits following termination of employment without
Cause or with Good Reason) shall be paid in no event later than the end of the
calendar year following the year in which any income tax or other amount
comprising the gross-up payment was remitted to the relevant taxing authority.


5.    Except as set forth herein, the terms of the Agreement are unchanged and
remain in full force and effect.



- 3 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereby execute this Amendment No. 1 as of the
date first written above.




DARLING INGREDIENTS INC.
                    


By: /s/ John F. Sterling            
Name: John F. Sterling
Title: Executive Vice President




EMPLOYEE






By: /s/ Randall C. Stuewe                
Printed Name: Randall C. Stuewe



- 4 -